ORDER

PER CURIAM.
Appellant, Melvin Glass, appeals the judgment entered by the Circuit Court of St. Louis County after a jury found him guilty of robbery in the second degree, RSMo section 569.030 (1994), and assault in the first degree, RSMo section 565.050 (1994), and the court sentenced him, as a prior and persistent offender, to two concurrent terms of imprisonment.
We have reviewed the briefs of the parties, the legal file and transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).